EX-10.43 4 exh10p43.htm


EXHIBIT 10.43


2003 NON-QUALIFIED STOCK OPTION AGREEMENT

        Ralcorp Holdings, Inc. (the “Company”), effective January 30, 2003,
grants this Non-Qualified Stock Option to ______________ (“Optionee”) to
purchase a total of ________ shares of its $.01 par value Common Stock (the
“Common Stock”) at a price of $24.02 per share pursuant to the Ralcorp Holdings,
Inc. 2002 Incentive Stock Plan (the “Plan”). Subject to the provisions of the
Plan and the following terms, Optionee may exercise this option from time to
time by tendering to the Company written notice of exercise together with the
purchase price in either cash, or in shares of Common Stock of the Company at
their fair market value as determined by the Nominating and Compensation
Committee of the Company’s Board of Directors (the “Committee”), or in both cash
and such shares.

        NOW THEREFORE, the Company and Optionee agree, for and in consideration
of the terms hereof, as follows:

1.

Normal Exercise — This Option becomes exercisable at the rate of 25% of the
total shares on January 30, 2006, 2007, 2008 and 2009. This Option remains
exercisable through January 29, 2013, unless Optionee is no longer employed by
the Company, in which case the Option is exercisable only if permitted by, and
in accordance with, the provisions of paragraph 2 below.


2.

Accelerated Exercise — Notwithstanding the above, this Option shall become
exercisable before the normal exercise dates set forth in paragraph 1 above upon
the occurrence of any of the events set forth below while Optionee is employed
by the Company. This Option shall become exercisable in full on the date of such
event and shall remain exercisable for the periods set forth below or until
January 29, 2013, whichever occurs first. Thereafter, the unexercised portion of
this Option is forfeited and may not be exercised.


  a. Death of Optionee (exercisable for three years).

  b. Declaration of Optionee’s total and permanent disability (exercisable for
three years)

  c. Voluntary termination of Optionee’s employment at or after attainment of
age 62 (exercisable for three years).

  d.

Involuntary termination of employment of Optionee, other than a Termination for
Cause (exercisable for six months).

  e.

Occurrence of a Change in Control (exercisable for six months after the
Optionee’s voluntary or involuntary termination of employment following the
Change in Control).

--------------------------------------------------------------------------------

3.

Forfeiture — This paragraph sets forth the circumstances under which this Option
will be forfeited. All shares not exercisable shall be forfeited upon the
occurrence of any of the following events (any of which is referred to as a
“Forfeiture Event”):


  a. Optionee is Terminated for Cause;

  b. Optionee voluntarily terminates prior to age 62;

  c. Optionee engages in competition with the Company; or

  d. Optionee engages in any of the following actions:


  (i)

intentional misconduct in the performance of Optionee’s job with the Company or
any subsidiary;

  (ii)

being openly critical in the media of the Company or any subsidiary or its
directors, officers, or employees or those of any subsidiary;

  (iii)

pleading guilty or nolo contendere to any felony or any charge involving moral
turpitude;

  (iv)

misappropriating or destroying Company or subsidiary property including, but not
limited to, trade secrets or other proprietary property;

  (v)

improperly disclosing material nonpublic information regarding the Company or
any subsidiary;

  (vi)

after ceasing employment with the Company, inducing or attempting to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
any subsidiary;

  (vii)

after ceasing employment with the Company, hiring any person who was a manager
level employee of the Company or any subsidiary; or

  (viii)

inducing or attempting to induce any customer, supplier, lender, or other
business relation of the Company or any subsidiary to cease doing business with
the Company or any subsidiary.


  Upon the occurrence of a Forfeiture Event, those portions of this Option not
exercisable at the time of a Forfeiture Event will be forfeited and may not be
exercised. Notwithstanding any other provision of this Option, any portion of
this Option exercisable (either in accordance with the normal exercise dates set
forth in paragraph 1 or pursuant to an acceleration of exercisability under
paragraph 2) at the occurrence of a Forfeiture Event shall remain exercisable
for seven days following the occurrence of a Forfeiture Event. Therefore, any
exercisable portion of this Option that is not exercised within such seven day
period will be forfeited and may not be exercised. The Committee or entire Board
of Directors may waive any condition of forfeiture described in this paragraph.


--------------------------------------------------------------------------------

4.

Change in Control — In the case of a Change in Control (other than a transaction
in which the Company is the continuing or surviving corporation and which does
not result in the outstanding shares of Common Stock being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), Optionee shall have the right (subject to the provisions of the Plan
and any limitation applicable to the Option contained herein) thereafter and
during the term of the Option, to receive upon exercise thereof the Acquisition
Consideration (as defined below) receivable upon the Change in Control by a
holder of the number of shares of Common Stock which would have been obtained
upon exercise of the Option or portion thereof, as the case may be, immediately
prior to the Change in Control.


5.

Definitions — For purposes of this Agreement, the following terms have the
meanings as set forth below:


  a.

“Acquisition Consideration” — Shall mean the kind and amount of shares of the
surviving or new corporation, cash, securities, evidence of indebtedness, other
property or any combination thereof receivable in respect of one share of the
Common Stock upon consummation of a Change in Control. In the case of a Change
in Control resulting from the event set forth in paragraph 5(b)(i), the value of
the Acquisition Consideration shall be equal to the highest price paid by such
person for a share of the Company’s Common Stock during the two-year period
preceding the date on which such person became the beneficial owner of more than
50% of the Company’s Common Stock. If such price is paid in the form of non-cash
consideration, the value of the Acquisition Consideration shall be equal to the
fair market value of such consideration at the time of the purchase of such
share.


  b.

“Change in Control” — Shall mean when (i) a person, as defined under the
securities laws of the United States, acquires beneficial ownership of more than
50% of the outstanding voting securities of the Company; or (ii) the directors
of the Company, immediately before a business combination between the Company
and another entity, or a proxy contest for the election of directors, shall as a
result of such business combination or proxy contest, cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company.


  c.

“Termination for Cause” — Shall mean the Optionee’s termination of employment
with the Company because of the willful engaging by the Optionee in gross
misconduct; provided, however, that a termination for cause shall not include
termination attributable to (i) poor work performance, bad judgment or
negligence on the part of the Optionee, (ii) an act or omission believed by the
Optionee in good faith to have been in or not opposed to the best interests of
the Company and reasonably believed by the Optionee to be lawful, or (iii) the
good faith conduct of the Optionee in connection with a Change in Control
(including opposition to or support of such Change in Control).


6.

This Agreement shall be governed by the laws of the State of Missouri without
reference to the conflict of laws provisions thereof.


--------------------------------------------------------------------------------

7.

No amendment or modification of this Option shall be valid unless the same shall
be in writing and signed by the Company and Optionee. The foregoing, however,
shall not prevent the Company from amending or modifying the Plan except that no
such amendment or modification shall adversely affect the Optionee’s rights
under this Option Agreement.


ACKNOWLEDGED   RALCORP HOLDINGS, INC.   AND ACCEPTED:

                                       By:                                    
Optionee         R. W. Lockwood
      Secretary
                                    
Date                                       
Location                                       
S.S.#